Citation Nr: 1221236	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  05-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an eye disorder, to include as secondary to service-connected facial scars.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to September 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This case has been remanded previously, most recently in May 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, this case is not ready for Board review on its merits, as there has been inadequate 38 C.F.R. § 3.159(b) (2011) notification and adjudication as to the theory of the claim concerning secondary service connection under 38 C.F.R. § 3.310.  The April 2005 notice letter in this case did not address secondary service connection, and the provisions of 38 C.F.R. § 3.310 were not addressed in the Statement of the Case or any subsequent Supplemental Statements of the Case.  This is a procedural error that must be corrected on remand prior to a final Board adjudication.  38 C.F.R. § 19.9 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) notification letter addressing the provisions of 38 C.F.R. § 3.310 in regard to the pending claim.  The RO/AMC is reminded that this case has been pending since before the revisions to this regulation in 2006, and both versions of the regulation should be addressed in this letter.

2.  Then, the claim must be readjudicated, with both versions of 38 C.F.R. § 3.310 addressed in a Supplemental Statement of the Case if the claim continued to be denied.  This issuance must be furnished to the Veteran's representative as well, and the Veteran must be allowed a reasonable period of time in which to respond before this case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


